IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 23, 2009

                                     No. 09-20059                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



In the Matter of BUTAN VALLEY N V,

                                                   Debtor


OSAMA ALKASABI,

                                                   Appellant




                    Appeal from the United States District Court
                for the Southern District of Texas, Houston Division
                                USDC No. 07-36856


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Appellant Osama Alkasabi appeals the district court’s denial of leave to
file an interlocutory appeal from underlying bankruptcy proceedings, and the
according dismissal of his action before the district court. He sought to appeal
a non-final bankruptcy court order on matters pertaining to discovery, but has
failed to demonstrate circumstances justifying leave of court for an interlocutory




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                               No. 09-20059

appeal under 28 U.S.C. § 158(a)(3).   Accordingly, the district court lacked
jurisdiction over the appeal, and its dismissal of the same is AFFIRMED.




                                      2